Name: Commission Regulation (EEC) No 1921/92 of 13 July 1992 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/8 Official Journal of the European Communities 14. 7. 92 COMMISSION REGULATION (EEC) No 1921/92 of 13 July 1992 amending Regulation (EEC) No 1546/88 layingdown detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Milk and Milk Products has not issued an opinion in the time limit laid down by its Chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Article 1 Having regard to Council Regulatin (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 816/92 (2), and in particular Article 5c (7) thereof, Regulation (EEC) No 1546/88 is hereby amended as follows : Whereas Council Regulation (EEC) No 818/92 of 31 March 1992 establishing, for the period running from 1 April 1992 to 31 March 1993, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3) sets that reserve at 2 082 885,740 tonnes ; whereas, for the same reasons, the reserve should be allocated on the same basis as for the eight period and Commission Regulation (EEC) No 1546/88 (4), as last amended by Regulation (EEC) No 2061 /91 (*), should be amended accordingly ; 1 . at the beginning of the fourth paragraph of Article 1 , 'For the period 1 April 1991 to 31 March 1992' is replaced by 'For the periods 1 April 1991 to 31 March 1992 and 1 April 1992 to 31 March 1993 ' ; 2. The following point is added to Article 13 : '3 . Where point 1 is applied, the ninth period shall run from the end of the eight period within the meaning of the national regulations concerned to 31 March 1993. Quantities marketed between the end of the 365 or, where appropriate, 364 day period shall be charged against the fraction of the total guaranteed quantity specified in the first subparagraph of Article 5c (3) (g) of Regulation (EEC) No 804/68  augmented by the quantities specified in Article 1 (4) of this Regulation and by the quantity shown in the Annex to Regulation (EEC) No 857/84  that corresponds to the number of additional days in the ninth period.' 3 . The following paragraph is added to Article 19 : '6 . The Member States shall notify the Commission before 1 August 1992 of any provisions they adopt pursuant to Article 13 (3).' Whereas pursuant to Article 13 (1 ) of Regulation (EEC) No 1546/88, the Member States were able to replace the 1 2. month period by a 52-week period ; whereas, when those provisions were applied, the national regulations set the beginnings and ends of the periods of application of the additional levy arrangements at dates other than 1 April and 31 March ; whereas, since the present arrange ­ ments expire on 31 March 1993, provision should be made for the ninth period within the meaning of the national regulations concerned to run until that date and the necessary action taken to mitigate the consequences of this extension of the ninth period in the Member States concerned ; Article 2 (') OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 86, 1 . 4. 1992, p. 83. (3) OJ No L 86, 1 . 4. 1992, p . 87. (4) OJ No L 139, 4. 6. 1988, p. 12. 0 OJ No L 187, 13. 7. 1991 , p. 35. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 14. 7. 92 Official Journal of the European Communities No L 195/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission